.By the
This is an appeal taken by the people from an order of the superior court granting the defendant a new trial, after he had been found guilty of the crime of embezzlement. The learned judge who tried the case and heard all the evidence was not satisfied with the verdict of the jury, and therefore set the same aside and granted a new trial. There was a conflict in the evidence, and we are not disposed, under the circumstances of this case, to interfere with the action of the trial court. In People v. Ashnauer, 47 Cal. 98, the court say: “It is well settled that this court will not deal with a question of the mere preponderance of evidence”: See, also, People v. Gill, 45 Cal. 285.
Order affirmed.